Title: To George Washington from Jonathan Trumbull, Sr., 7 February 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] Feby 7th 1777

I inclose You a Copy of a Letter from Majr Genll Schuyler just recd expressing his strong apprehentions of an attack on Tyconderoga, & pressing me to send forward Troops &c. He has doubtless informed your Excellency of the situation of Affairs in that quarter. were the Quota of this State raised I shod not consider my Self properly authorized to order their march but according to your mind & direction, but unhappily that is far from the Case, many difficulties intervene to retard the recruiting Service, many of our Officers declining, & many embarrasments about appointing & arranging others, a number yet in Captivity, sufficient money not received to pay the premiums nor any Cloathing sent to be delivered out, nor advice how or where it is to be had, which is an essential disadvantage, the very sight of it wod be a great stimulus to our fatigued & almost naked Soldiers.
I understand there is now lodged in this State Cloathg for two Battalions, of scarlet Cloth turn’d up with blue & with buff, part of a Capture brot into Dartmouth in Massachusets, it is said peculiarly thick, strong & lined with Flannel, being designed for Canada. Col. S. Webb lately appointed by You I hear has orders for enough to cloath his Regiment & that He has taken or means to take it of these, they are esteemed more valuable than any others that are expected to be obtained, & fear it will be a ground of Contention. I wish to know whether any methords will be taken to make an equality in value of Cloaths among Them, & how the rest are to be supplyd. We have & are collecting all the Cloth we can in this State for the Army, & hope We shall have enough for two Battalions, & shod wish for your directions, whether & how I shall dispose of them, & that a sufficient quantity for the Troops expected from this State, may be sent & properly lodged within it, & necessary Directions about them, & also the premium money without both which the Service will, as it has already greatly suffered.
I have not certain Evidence but hope, four Battalions viz. Huntingtons, Wyllys, Douglass & Bradleys are at least 200 each, the others less, but cannot say very nearly, the small Pox is spreading in many Towns

comunicated by our cruel Enemies to the Prisoners They have lately sent out & by them thro the Country, which is an additional delay to the recruiting Service. We are constantly doing every thing in our power to promote the Service & hope the Difficulties will be surmounted.
It does not seem in my power to send any relief to Genll Schuyler, the few Continental Troops raised are scattered, unpaid & uncloathed. I shod therefore have no way but to send Militia, & so many of Them are now Voluntiers near New York, at Providence & New London, & every Man of Them in their turns having been drafted, & very many have suffered extreemly by Sickness &C. the last Season, & many died, that it wod be like the Sentence of Death to order any more, & at this extreem season to the north, & Militia are at best but a poor Relief. besides that the frequent Calls upon Them & the great fatigue They have suffered has much tended to give Them a Distaste to the Service, & is one great & principal means of retarding the present Inlistments, & wo’d be so more & more I hope your Excellency will be able to send seasonable Succours that way, or that kind Providence will prevent the need of Them, it wod be the highest possible Satisfaction to be able to comply with every reasonable Requisition for the public Good. I see by Your Instructions for recruiting that the 100 acres of Land is mentioned as an Encouragement, I am at a loss whether that is to be given to those who engage for three years only, as by the last Resolve of Congress which I have seen respecting it, the land was granted to those only who shod engage during the War.
By a Letter from Maj. Genll Green, Copy of which I also inclose, am lead to suggest that the Prisoners lately sent to this State by your Excellency are divided & scaetered into several Towns, & placed in Familys, where some are willing to labour, & to be treated in the same manner as those who are lately gone from Us, some of whom behaved well & some ill, but all claimed their allowance for support over & above their actual Maintenance & wages where They served. I understand they have been confined in Barracks & Goals, in the southern States, We had not such barracks to contain Them, if it wod have been best to keep them in that manner. the Officers have been heretofore very troublesome by pretending to exercise Command over the Men. I wish Your Excellencys direction as to the most proper mode of treating Them, & whether it may be expedient for Us to erect such Buildings if their Behavior shod render it necessary.
I observe the Contents of Your Letters of the 24th ulto & the great Necessity you have of a regular Body of Troops, on whom alone (under God) any Reliance for permanent Security & Defence, can be placed, & am doing every thing possible to promote the raising Them,

but for reasons before mentioned, it has been impossible to forward Them more. I hope however They will be ready early in the Spring. It is a misfortune that cannot be enough lamented that we are so unready to improve so happy an oppertunity as now presents to strike a decicive Blow this Winter.
I observe also by your Letters that You are doing every thing in your Power to forward Cloathing & Money for the new Levys, but as We feel the want of Them so sensibly, I cod not forbear to repeat it.
if Your Excellency shod not think it improper to give me discretionary power to use for the Recruits in this State any Continental Cloathing which may be had in these parts unappriated, I shod hope & believe the Service wod be promoted by it.
Could not a Body of Men on the Grants, or of the green mountain Boys so called be very expeditiously raised for the Relief of Tyonderoga if proper Encouragement was offered, unless Their having before exerted Themselves, & being denyd any Pay, shod have given Them an incurable Aversion to the Service. I am Sir with the greatest Esteem & Regard, Your Excellencys most obedt Humble Servant

Jonth; Trumbull

